Exhibit 10.2

SUBLEASE

1.

PARTIES.

This Sublease, dated as of January 27, 2017, is made between Neothetics, Inc., a
Delaware corporation (“Sublessor”), and Abacus Data Systems, Inc., a California
corporation (“Sublessee”).

2.

MASTER LEASE.

Sublessor is the lessee under a written lease dated July 3, 2008, which has 10
subsequent amendments (as amended, the “Master Lease”), wherein LJ Gateway
Office, LLC, a Delaware limited liability company (“Lessor”) (as
successor-in-interest to WW&LJ Gateways, LTD., a California limited partnership)
leased to Sublessor (as successor-in-interest to Lipothera, Inc., a Delaware
corporation) the real property located in the City of San Diego, County of San
Diego, State of California, described as: 9171 Towne Centre Drive, Suite 270,
San Diego, California,  92122 (“Master Premises”).

3.

PREMISES.

Sublessor hereby subleases to Sublessee on the terms and conditions set forth in
this Sublease the entire Master Premises of 11,107 rentable square feet in Suite
270 at 9171 Towne Centre Drive (the “Premises”).  

4.

WARRANTY BY SUBLESSOR.

Sublessor warrants and represents to Sublessee that, as of the date hereof, to
Sublessor’s actual knowledge, Sublessor is not in material default or material
breach of any of the provisions of the Master Lease, and that, as of the date
hereof, Sublessor has no actual knowledge of any claim by Lessor that Sublessor
is in material default or material breach of any of the provisions of the Master
Lease.

5.

TERM.

The Sublease term shall expire March 31, 2020, coterminous with the Master
Lease, subject to any earlier termination thereof in accordance with the Master
Lease.  The term of this Sublease (“Term”) shall commence upon the occurrence of
both of the following events:  (a) possession of the Premises, in its existing
AS-IS condition, without any obligation on the part of Sublessor to construct
any improvements for Sublessee or to perform any work therein (“Possession”),
has been given to Sublessee by Sublessor; and (b) the parties have received
Lessor’s written consent (“Consent”) to this Sublease.  The date upon the
occurrence of (a) and (b) in the preceding sentence is defined herein as the
“Commencement Date”, which is estimated to occur on approximately February 15,
2017.  The Sublease Base Rent payments shall commence thirty (30) days after the
Commencement Date.  This thirty (30) day period after the Commencement Date
(“Move-In Period”) is intended to help Sublessee to offset its costs to
construct its improvements and fit out the Premises for its needs, and also to
grow into the Premises. Sublessee shall have full use of and access to the
Premises during the Move-In Period in compliance with the terms of this
Sublease, even though Base Rent is abated during such time.  The 31st day after
the Commencement Date shall be the “Rent Commencement Date.” Sublessor shall
send Sublessee notice of the Commencement Date and Rent Commencement Date, which
notice Sublessee shall acknowledge by executing a copy of same and returning it
to Sublessor.  If for any reason the Commencement Date shall not have occurred
by February 15, 2017, the validity of this Sublease shall not be impaired
(subject to the termination rights set forth in the last paragraph of Section 6
below).  Notwithstanding the foregoing, and subject to the termination rights
set forth in the last paragraph of Section 6 below, if the Commencement Date has
not occurred by February 15, 2017, then Sublessee may give written notice to
Sublessor, delivered no later than February 28, 2017, of Sublessee’s intention
to cancel this Sublease, provided that the Commencement Date shall not have
occurred prior to delivery of such notice.  Said notice shall set forth an
effective date for such cancellation which shall be at least five (5) days after
delivery of said notice to Sublessor and no more than ten (10) days after
delivery of said notice (the “Cancellation Date”).  If the Commencement Date
shall occur on or before the Cancellation Date, this Sublease shall remain in
full force and effect, subject to the termination rights in the last paragraph
of Section 6 below.  If the Commencement Date shall not have occurred on or
before the Cancellation Date, subject to the

WEST\274859970.3 1/12/17 05:00 PM
367743-0000021

--------------------------------------------------------------------------------

Exhibit 10.2

termination rights in the last paragraph of Section 6 below, this Sublease shall
be cancelable by Sublessee by written notice to Sublessor delivered no later
than that date which is ten (10) days following the Cancellation Date, in which
case any security deposit or rent previously paid by Sublessee to Sublessor on
account of this Sublease shall be returned to Sublessee, this Sublease shall
thereafter be of no further force or effect, and Sublessor shall have no further
liability to Sublessee on account of such delay or cancellation.

6.

RENT.

Sublessee shall pay to Sublessor the rent payable by Sublessee hereunder
(“Rent”), without deduction, setoff, notice or demand, by electronic fund
transfer or Automatic Clearing House transfer pursuant to wire instructions
provided by Sublessor from time to time, or by check to the rent payment address
provided by Sublessor from time to time, in advance on the first day of each
month.  Sublessee shall pay to Sublessor upon execution of this Sublease $27,768
as Base Rent for the second (2nd) month of the Term (the first (1st) month’s
Base Rent being abated during the Move-In Period) and an additional $30,317 as a
Security Deposit to be treated in the same manner as is outlined in the Master
Lease.  If the Term begins on a day other than the first day of a month, the
Base Rent for the partial months shall be prorated on a per diem basis based on
the actual number of days in the month in which the Sublease commences.  

Additional provisions:

 

•

BASE RENT SCHEDULE:  As of the Rent Commencement Date, the first year’s Base
Rent shall be $2.50 per rentable square foot per month and shall increase by
three percent (3%) on each annual anniversary of the Sublease Commencement Date.
The Base Rent shall be for a full service gross rate.

 

•

ADDITIONAL RENT: In addition to Base Rent, throughout the Term, Sublessee shall
pay to Sublessor “Tenant’s proportionate share of Building Costs and Property
Taxes” in connection with the Premises in accordance with the terms of the
Master Lease; provided that, Sublessee shall have a fiscal Base Year from 7-1-17
to 6-30-18 for calculating Tenant’s proportionate share of Building Costs and
Property Taxes.   Additionally, throughout the Term, Sublessee shall pay to
Sublessor as additional rent for this subletting all other building charges
incurred at the request of, or on behalf of, Sublessee, or with respect to the
Premises and all other additional expenses, costs and charges payable to Lessor
in connection with Sublessee’s use of the Premises, including parking
costs.  All amounts due under this paragraph as additional rent shall be payable
with monthly Base Rent in the same manner, time and place as Base Rent
(irrespective of any abatement of Base Rent hereunder).

 

•

RENT ABATEMENT: Provided that Sublessee shall faithfully perform all of the
terms and conditions of this Sublease, Sublessee shall not be required to pay
Base Rent for months one (1) (i.e., the “Move-In Period”), three (3) and four
(4) of the Term after the Commencement Date.  In addition, Sublessee shall
receive five (5) months of 50% Base Rent abatement for months 5 (five) through
nine (9) of the Term after the Commencement Date.

 

•

BUILDING CONDITION: The taking of Possession of the Premises by Sublessee shall
be conclusive evidence that Sublessee accepts the same “AS IS” and that the
Premises are suited for the use intended by Sublessee and were in good and
satisfactory condition at the time such Possession was taken.  Neither Sublessor
nor Sublessor’s agents has made any representation or warranty as to the present
or future suitability of the Premises for the conduct of Sublessee’s business.  

 

•

This Sublease is expressly conditioned upon the parties obtaining the
Consent.  In the event the Consent has not been obtained within thirty (30) days
after the execution hereof, then this Sublease may be terminated by either party
hereto upon notice to the other, and upon such termination neither party hereto
shall have any further rights against or obligations to the other party hereto.

WEST\274859970.3 1/12/17 05:00 PM
367743-0000022

--------------------------------------------------------------------------------

Exhibit 10.2

7.

OTHER PROVISIONS OF SUBLEASE.

This Sublease is subject and subordinate to the Master Lease.  All applicable
terms and conditions of the Master Lease are incorporated into and made a part
of this Sublease as if Sublessor were the lessor thereunder, Sublessee the
lessee thereunder, and the Premises the Master Premises, except for the
following: any renewal or expansion rights set forth in the Master
Lease.  Sublessee assumes and agrees to perform the lessee’s obligations under
the Master Lease during the Term to the extent that such obligations are
applicable to the Premises, except that the obligation to pay rent to Lessor
under the Master Lease shall be considered performed by Sublessee to the extent
and in the amount rent is paid to Sublessor in accordance with Section 6 of this
Sublease.  Sublessee shall not commit or suffer any act or omission that will
violate any of the provisions of the Master Lease.  Sublessee shall indemnify
Sublessor, and hold it harmless, from and against any and all claims, damages,
losses, expenses and liabilities (including reasonable attorneys’ fees) incurred
as a result of the non-performance, non-observance or non-payment of any of
Sublessor’s obligations under the Master Lease which, as a result of this
Sublease, became an obligation of Sublessee.  Sublessor shall exercise due
diligence in attempting to cause Lessor to perform its obligations under the
Master Lease for the benefit of Sublessee.  In the event Sublessee shall be in
default of any covenant of, or shall fail to honor any obligation under this
Sublease, Sublessor shall have available to it against Sublessee all of the
remedies available (a) to Lessor under the Master Lease in the event of a
similar default on the part of Sublessor thereunder or (b) at law or in
equity.  If the Master Lease terminates, this Sublease shall terminate and the
parties shall be relieved of any further liability or obligation under this
Sublease.  Notwithstanding the foregoing, if the Master Lease gives Sublessor
any right to terminate the Master Lease in the event of the partial or total
damage, destruction, or condemnation of the Master Premises or the building or
project of which the Master Premises are a part, the exercise of such right by
Sublessor shall not constitute a default or breach hereunder.

8.

ATTORNEYS’ FEES.

If Sublessor or Sublessee shall commence legal action against the other arising
out of or in connection with this Sublease, the prevailing party shall be
entitled to recover its costs of suit and reasonable attorneys’ fees.

9.

AGENCY DISCLOSURE.

Sublessor and Sublessee each warrant that they have dealt with no other real
estate broker in connection with this transaction except Hughes Marino, who
represents both Sublessor and Sublessee. Sublessor and Sublessee hereby confirm
that they were timely advised of the dual representation and that they consent
to the same, and that they do not expect Hughes Marino to disclose to either of
them the confidential information of the other party.

10.

COMMISSION.

Sublessor shall pay a leasing commission to Hughes Marino of four percent (4%)
of the aggregate Full Service Gross Rent. Such commission shall be paid by the
Sublessor fifty percent (50%) upon mutual execution of this Sublease and the
Consent and fifty percent (50%) upon the Commencement Date.

11.

NOTICES.

All notices and demands which may or are to be required or permitted to be given
by either party on the other hereunder shall be in writing.  All notices and
demands by the Sublessor to Sublessee shall be mailed to the Sublessee at the
Premises, or to such other place as Sublessee may from time to time designate in
a notice to the Sublessor.  All notices and demands by the Sublessee to
Sublessor shall be mailed to the Sublessor at the address designated in writing
by Sublessor from time to time, and to such other person or place as the
Sublessor may from time to time designate in a notice to the Sublessee.  

12.

DISCLOSURE.  

For purposes of Section 1938(a) of the California Civil Code, Sublessor hereby
discloses to Sublessee, and Sublessee hereby acknowledges, that the Premises has
not undergone inspection by a Certified Access Specialist (CASp) (defined by
California Civil Code Section 55.52). Pursuant to California Civil Code Section

WEST\274859970.3 1/12/17 05:00 PM
367743-0000023

--------------------------------------------------------------------------------

Exhibit 10.2

1938, Sublessee is hereby notified that a CASp can inspect the Premises and
determine whether the Premises complies with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the Premises, Sublessor may not
prohibit Sublessee from obtaining a CASp inspection of the Premises for the
occupancy of the Sublessee, if requested by Sublessee.  Sublessor and Sublessee
shall mutually agree on the arrangements for the time and manner of any CASp
inspection, the payment of the fee for the CASp inspection and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the Premises.

13.

OFAC.  

Sublessee hereby represents and warrants that neither Sublessee nor any officer,
director, employee, partner, member or other principal of Sublessee
(collectively, “Sublessee Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such person and entities issued by the
U.S. Treasury Office of Foreign Assets Control (OFAC).  In the event Sublessee
or any Sublessee Party is or becomes listed as an SDN, Sublessee shall be deemed
in breach of this Sublease and Sublessor shall have the right to terminate this
Sublease immediately upon written notice to Sublessee.

14.

MISCELLANEOUS.

Each person signing on behalf of a party hereto hereby represents and warrants
that such person has the capacity set forth on the signature pages hereof and
has full power and authority to bind such party to the terms hereof.  It is
understood and acknowledged that there are no oral agreements between the
parties hereto affecting this Sublease and this Sublease supersedes and cancels
any and all previous negotiations, arrangements, brochures, agreements and
understandings, if any, between the parties hereto or displayed by Sublessor to
Sublessee with respect to the subject matter thereof, and none thereof shall be
used to interpret or construe this Sublease.  If this Sublease is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same Sublease.  Submission of this Sublease by
Sublessor is not an offer to enter into this Sublease but rather is a
solicitation for such an offer by Sublessee.  Sublessor shall not be bound by
this Sublease until Sublessor has executed and delivered the same to Sublessee.

[signatures on next page]

 

 

WEST\274859970.3 1/12/17 05:00 PM
367743-0000024

--------------------------------------------------------------------------------

Exhibit 10.2

SUBLESSOR:

SUBLESSEE:

 

Neothetics, Inc.,Abacus Data Systems, Inc.,
a Delaware corporation a California corporation

 

By: /s/ Susan A. Knudson

By: /s/ Alessandra Lezama

 

Title:  Chief Financial Officer

Title: Chief Executive Officer

 

Date:  January 31, 2017

Date:  January 27, 2017

 

 

By: /s/ Major Horton

 

Title:  Chief Financial Officer

 

Date:  January 27, 2017

 

 

 

 

WEST\274859970.3 1/12/17 05:00 PM
367743-0000025